Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 29 SEPT 2020
Claims 1-20 are present and have been examined.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,839,429 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘429 patent, in claim 1 recites the limitations of receiving  requests for segmenting, managing and displaying campaign results including identifying a segment, translating rules…; periodically and automatically executing a script upon…data comprising a plurality of target populations…; storing in a worker table, members of the population, storing in a child table, a subset of the worker table…; storing in an audit table, for each rule…; and distributing the campaign built in accordance…;” These limitations, while not identical, read on the limitations of exemplary claims 1, 11 of the pending ‘815 application. 
Dependent claims 2-10, 12-20 further rejected at least in view of dependency on the independent claims 1, 11. 











Prior Art


The closest prior art of record is: Priyadarshan (20120041817), Shen (20150161670), and Tholl (US20100211415). 
Priyadarshan describes a system through which a population group is segmented into targeting groups for a given campaign, and to modify the segments to which a user is identified in during the campaign. The reference further discloses that the SQL/database rules are translated as they pertain to the segmentation, and continually updates the segmentation based on target populations and campaign goals. 
Shen as cited further discloses the use of dynamic segments of the population specifically using a worker, child, and parent table. Shen also teaches application of segmenting rules within this hierarchical structure, and moving data entries around through the tables based on the rules. Shen discloses storing entries of these movements as well in an additional database or audit table.  
Tholl teaches generally a means of tracking data tables and manipulating data with the use of an audit table, and further teaches tracking specific rule based movements of data groups/sets within the audit table. Tholl teaches wherein a data entry might be persistent in one table or location, but absent from another in view of a rule, i.e. storing changes in multiple locations (see table 1). 
However, the combination, when considered both separately and together does not fairly disclose the specific combination of the use of an audit and worker table to specifically store counts, rather than actual entries, of omitted data as per the applied segmentation rules. The use of auditing tables to track the actual changes to the segments, as created and changed throughout a dynamic campaign is not itself novel, however maintaining the tally or counts of inclusion/exclusion data on a per rule, per segment, per campaign, basis, as compared to the subsets of segmentation maintained in the active, worker table is not fairly taught in the prior art. The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622